Exhibit 10.4
F O R M
QUIKSILVER, INC.
RESTRICTED STOCK UNIT AGREEMENT
(Employee Grant)

     
Participant:
  _______________
 
   
Grant Date:
  _______________
 
   
Number of Restricted
   
Stock Units Granted:
  _______________

          THIS RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”) dated as of
[_______________], 2011 (the “Grant Date”) is entered into by and between
Quiksilver, Inc., a Delaware corporation (the “Corporation”), and the
Participant specified above, pursuant to the Restricted Stock Unit Program under
the Quiksilver, Inc. amended and restated 2000 Stock Incentive Plan (the
“Plan”). Capitalized terms used herein and not otherwise defined in the attached
Appendix or elsewhere herein shall have the meaning assigned to such terms in
the Plan.
          NOW, THEREFORE, in consideration of services rendered and to be
rendered by the Participant, and the mutual promises made herein and the mutual
benefits to be derived therefrom, the parties agree as follows:
     1. Grant. Subject to the terms of this Agreement, the Corporation hereby
grants to the Participant an aggregate of __________ stock units (the
“Restricted Stock Units”). As used herein, the term “restricted stock unit”
shall mean a non-voting unit of measurement which is deemed for bookkeeping
purposes to be equivalent to one outstanding share of the Corporation’s Common
Stock solely for purposes of the Plan and this Agreement.
     2. Vesting and Delivery of Shares.
     [To be determined by the Corporation.]
     3. Termination of Agreement. In the event that, prior to _______, 20__, the
Restricted Stock Units have not become vested, this Agreement shall terminate
and the Restricted Stock Units shall be cancelled and forfeited to the
Corporation for no consideration.
     4. Continuance of Service. Except as provided in Section 8, vesting of the
Restricted Stock Units requires continued Service of the Participant from the
Grant Date through the applicable Vesting Date as a condition to the vesting of
the Restricted Stock Units and the rights and benefits under this Agreement.
Nothing contained in this Agreement or the Plan constitutes an employment or
service commitment by the Corporation, affects the Participant’s

 



--------------------------------------------------------------------------------



 



status as an employee at will who is subject to termination without cause,
confers upon the Participant any right to remain employed by or in service to
the Corporation (or any Parent or Subsidiary), interferes in any way with the
right of the Corporation (or any Parent or Subsidiary) at any time to terminate
such employment or services, or affects the right of the Corporation (or any
Parent or Subsidiary) to increase or decrease the Participant’s other
compensation or benefits. Nothing in this section, however, is intended to
adversely affect any independent contractual right of the Participant without
his or her consent thereto.
     5. Dividend and Voting Rights. The Participant shall have no rights as a
stockholder of the Corporation, no dividend rights and no voting rights with
respect to the Restricted Stock Units and any shares of Common Stock underlying
or issuable in respect of such Restricted Stock Units unless and until such
shares of Common Stock are actually issued to and held of record by the
Participant.
     6. Restrictions on Transfer. Neither the Restricted Stock Units, nor any
interest therein nor amount payable in respect thereof may be sold, assigned,
transferred, pledged or otherwise disposed of, alienated or encumbered
(collectively, a “Transfer”), either voluntarily or involuntarily. The Transfer
restrictions in the preceding sentence shall not apply to (i) transfers to the
Corporation, or (ii) transfers by will or the laws of descent and distribution.
After any Restricted Stock Units have vested and shares of Common Stock have
been issued with respect thereto, the Participant shall be permitted to Transfer
such shares of Common Stock, subject to applicable securities law requirements,
the Corporation’s insider trading policies, and other applicable laws and
regulations.
     7. Stock Certificates. Promptly after the Restricted Stock Units have
vested, and all other conditions and restrictions applicable to such Restricted
Stock Units have been satisfied or lapse (including satisfaction of any
applicable Withholding Taxes), the Corporation shall deliver to the Participant
a certificate or certificates evidencing the number of shares of Common Stock
which are to be issued. The Participant (or the beneficiary or personal
representative of the Participant in the event of the Participant’s death or
Permanent Disability, as the case may be) shall deliver to the Corporation any
representations or other documents or assurances as the Corporation may deem
desirable to assure compliance with all applicable legal and accounting
requirements.
     8. Effect of Termination of Service; Misconduct.
          (a) Termination of Service. Subject to earlier vesting as provided in
Section 2 hereof, if the Participant ceases to provide Service to the
Corporation (or a Parent or Subsidiary), due to the Participant’s death,
Permanent Disability, Retirement or termination of Service by the Corporation
other than for Misconduct, then the Participant shall retain a number of
Restricted Stock Units equal to the product of (i) the total number of
Restricted Stock Units granted hereunder; and (ii) a fraction, the numerator of
which is the number of whole months which have passed since the Grant Date and
the denominator of which is __. Such Restricted Stock Units shall remain subject
to the vesting and other provisions set forth in this Agreement. All remaining
Restricted Stock Units shall be forfeited.

 



--------------------------------------------------------------------------------



 



          (b) Misconduct/Voluntary Resignation. Subject to earlier vesting as
provided in Section 2 hereof, if the Participant’s Service is terminated by the
Corporation for Misconduct or the Participant voluntarily resigns from Service
to the Corporation (or a Parent or Subsidiary) for any reason other than
Retirement, death or Permanent Disability, this Agreement shall terminate and
the Participant’s Restricted Stock Units shall be cancelled and forfeited to the
Corporation for no consideration: (i) immediately prior to the date the
Participant first so engages in Misconduct; or (ii) the date on which the
Participant so voluntarily resigns from Service.
     9. Adjustments Upon Specified Events. If any change is made to the Common
Stock by reason of any stock split, stock dividend, recapitalization,
combination of shares, exchange of shares, Corporate Transaction (not resulting
in acceleration of vesting pursuant to Section 2(b)) or other change affecting
the outstanding Common Stock as a class, appropriate adjustment shall be made to
the number and/or class of securities in effect under this Agreement. Such
adjustments to the outstanding Restricted Stock Units are to be effected in a
manner which shall preclude the enlargement or dilution of rights and benefits
under this Agreement. The adjustments determined by the Corporation shall be
final, binding and conclusive.
     10. Taxes.
          (a) Tax Withholding. The Corporation (or any Parent or Subsidiary last
employing the Participant) shall be entitled to require a cash payment by or on
behalf of the Participant and/or to deduct from other compensation payable to
the Participant any sums required with respect to Withholding Taxes.
Alternatively, the Participant or other person in whom the Restricted Stock
Units vest may irrevocably elect, in such manner and at such time or times prior
to any applicable tax date as may be permitted or required under rules
established by the Corporation, to have the Corporation withhold and reacquire
shares of Common Stock at their Fair Market Value at the time of vesting to
satisfy all or part of the statutory minimum Withholding Taxes of the
Corporation (or any Parent or Subsidiary) with respect to such vesting. Any
election to have shares so held back and reacquired shall be subject to such
rules and procedures, which may include prior approval of the Corporation, as
the Corporation may impose.
          (b) Tax Consequences to Participant. Participant acknowledges that the
issuance and the vesting of the Restricted Stock Units may have significant and
adverse tax consequences for Participant and that Participant has been advised
by the Corporation to review the Questions and Answers on Federal Income Tax
Consequences portion of the Corporation’s Stock Plan Summary and Prospectus and
to consult Participant’s personal tax advisor regarding the consequences of the
issuance and vesting of the Restricted Stock Units to Participant.
     11. Notices. Any notice to be given under the terms of this Agreement shall
be in writing and addressed to the Corporation at its principal office to the
attention of the Secretary, and to the Participant at the Participant’s last
address reflected on the Corporation’s payroll records. Any notice shall be
delivered in person or shall be enclosed in a properly sealed envelope,
addressed as aforesaid, registered or certified, and deposited (postage and
registry or certification fee prepaid) in a post office or branch office
regularly maintained by the United States Government. Any such notice shall be
given only when received, but if the Participant is

 



--------------------------------------------------------------------------------



 



no longer an Employee such notice shall be deemed to have been duly given five
business days after the date mailed in accordance with the foregoing provisions
of this Section 10.
     12. Plan. The Restricted Stock Units and all rights of the Participant
under this Agreement are subject to the terms and conditions of the provisions
of the Plan, incorporated herein by reference. The Participant agrees to be
bound by the terms of the Plan and this Agreement. The Participant acknowledges
having read and understanding the Plan, the Plan Summary and Prospectus for the
Plan, and this Agreement. Unless otherwise expressly provided in other sections
of this Agreement, provisions of the Plan that confer discretionary authority on
the Board or the Committee do not (and shall not be deemed to) create any rights
in the Participant unless such rights are expressly set forth herein or
otherwise in the sole discretion of the Board or the Committee so conferred by
appropriate action of the Board or the Committee under the Plan after the date
hereof.
     13. Entire Agreement. This Agreement and the Plan together constitute the
entire agreement and supersede all prior understandings and agreements, written
or oral, of the parties hereto with respect to the subject matter hereof.
Without limiting the generality of the foregoing, the provisions of this
Agreement supersede any conflicting provisions which may appear in any
employment agreement between the parties hereto. The Plan and this Agreement may
be amended pursuant to Section 6.3 of the Plan. Such amendment must be in
writing and signed by the Corporation. The Corporation may, however,
unilaterally waive any provision hereof in writing to the extent such waiver
does not adversely affect the interests of the Participant hereunder, but no
such waiver shall operate as or be construed to be a subsequent waiver of the
same provision or a waiver of any other provision hereof.
     14. Counterparts. This Agreement may be executed simultaneously in any
number of counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument.
     15. Section Headings. The section headings of this Agreement are for
convenience of reference only and shall not be deemed to alter or affect any
provision hereof.
     16. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware without regard to
conflict of law principles thereunder.
          IN WITNESS WHEREOF, the Corporation has caused this Agreement to be
executed on its behalf by a duly authorized officer and the Participant has
hereunto set his or her hand as of the date and year first above written.

            QUIKSILVER, INC., a Delaware corporation
      By:           Print  Name:           Its:     

 



--------------------------------------------------------------------------------



 



       
 
  PARTICIPANT  
 
     
 
     
 
  Signature  
 
     
 
     
 
  Print Name  

 



--------------------------------------------------------------------------------



 



APPENDIX
     The following definitions shall be in effect under the Agreement:
     A. “Board” shall mean the Corporation’s Board of Directors.
     B. “Change in Control” shall mean a change in ownership or control of the
Corporation effected through either of the following transactions.
          (i) the acquisition, directly or indirectly, by any person or related
group of persons (other than the Corporation or a person that directly controls,
is controlled by, or is under common control with, the Corporation), of
beneficial ownership (within the meaning of Rule 13d-3 of the 1934 Act) of
securities possessing more than fifty percent (50%) of the total combined voting
power of the Corporation’s outstanding securities pursuant to a tender or
exchange offer made directly to the Corporation’s stockholders, or
          (ii) a change in the composition of the Board over a period of
thirty-six (36) consecutive months or less such that a majority of the Board
members ceases, by reason of one or more contested elections for Board
membership, to be comprised of individuals who either (A) have been Board
members continuously since the beginning of such period or (b) have been elected
or nominated for election as Board members during such period by at least a
majority of the Board members described in clause (A) who were still in office
at the time the Board approved such election or nomination.
     C. “Committee” shall mean the Compensation Committee of the Board of
Directors.
     D. “Common Stock” shall mean the Corporation’s common stock.
     E. “Corporate Transaction” shall mean either of the following
stockholder-approved transactions to which the Corporation is a party:
          (i) a merger or consolidation in which securities possessing more than
fifty percent (50%) of the total combined voting power of the Corporation’s
outstanding securities are transferred to a person or persons different from the
persons holding those securities immediately prior to such transaction, or
          (ii) the sale, transfer or other disposition of all or substantially
all of the Corporation’s assets in complete liquidation or dissolution of the
Corporation.
     F. “Employee” shall mean any individual who is in the employ of the
Corporation (or any Parent or Subsidiary), subject to the control and direction
of the employer entity as to both the work to be performed and the manner and
method of performance.
     G. “Fair Market Value” per share of Common Stock on any relevant date shall
be determined in accordance with the following provisions:

6



--------------------------------------------------------------------------------



 



          (i) If the Common Stock is at the time traded on the Nasdaq Global
Select Market (or the Nasdaq Global Market), then the Fair Market Value shall be
the closing selling price per share of Common Stock at the close of regular
hours trading (i.e., before after-hours trading begins) on the Nasdaq Global
Stock Market (or the Nasdaq Global Market) on the date in question, as such
price is reported by The Wall Street Journal. If there is no closing selling
price for the Common Stock on the date in question, then the Fair Market Value
shall be the closing selling price on the last preceding date for which such
quotation exists.
          (ii) If the Common Stock is at the time listed on any other Stock
Exchange, then the Fair Market Value shall be the closing selling price per
share of Common Stock at the close of regular hours trading (i.e., before
after-hours trading begins) on the date in question on the Stock Exchange
determined by the Plan Administrator to be the primary market for the Common
Stock, as such price is officially quoted in the composite tape of transactions
on such exchange. If there is no closing selling price for the Common Stock on
the date in question, then the Fair Market Value shall be the closing selling
price on the last preceding date for which such quotation exists.
          (iii) If the Common Stock is at the time not listed on any established
stock exchange, the Fair Market Value shall be determined by the Board in good
faith.
     H. “Misconduct” shall mean the commission of any act of fraud, embezzlement
or dishonesty by the Participant, any unauthorized use or disclosure by such
person of confidential information or trade secrets of the Corporation (or any
Parent or Subsidiary), or any other intentional misconduct by such person
adversely affecting the business or affairs of the Corporation (or any Parent or
Subsidiary) in a material manner. The foregoing definitions shall not be deemed
to be inclusive of all the acts or omissions which the Corporation (or any
Parent or Subsidiary) may consider as grounds for the dismissal or discharge of
any Participant or other person in the Service of the Corporation (or any Parent
or Subsidiary).
     I. “Parent” shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations ending with the Corporation, provided each
corporation in the unbroken chain (other than the Corporation) owns, at the time
of the determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.
     J. “Permanent Disability” or “Permanently Disabled” shall mean the
inability of the Participant to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which is both
(i) expected to result in death or determined to be total and permanent by two
(2) physicians selected by the Corporation or its insurers and acceptable to the
Participant (or the Participant’s legal representative), and (ii) to the extent
the Participant is eligible to participate in the Corporation’s long-term
disability plan, entitles the Participant to the payment of long-term disability
benefits from the Corporation’s long-term disability plan. The process for
determining a Permanent Disability in accordance with the foregoing shall be
completed no later than the later of (i) the close of the calendar year in which
the Participant’s Service terminates by reason of the physical or mental
impairment triggering the determination process or (ii) the fifteenth day of the
third calendar month following such termination of Service.

7



--------------------------------------------------------------------------------



 



     K. “Retirement” shall mean that the Participant has terminated Service with
the Corporation (or any Parent or Subsidiary) with the intention of not engaging
in paid employment for any employer in the future, and the Board of Directors of
the Corporation (or its designee) has determined that such termination of
Service constitutes Retirement for purposes of this Agreement.
     L. “Service” shall mean the performance of services for the Corporation (or
any Parent or Subsidiary) by a person in the capacity of an Employee.
Participant shall be deemed to cease Service immediately upon the occurrence of
either of the following events: (i) the Participant no longer performs services
in the capacity of an Employee for the Corporation or any Parent or Subsidiary;
or (ii) the entity for which the Participant is performing such services ceases
to remain a Parent or Subsidiary of the Corporation, even though the Participant
may subsequently continue to perform services for that entity.
     M. “Stock Exchange” shall mean the American Stock Exchange, the Nasdaq
Global Select Market, the Nasdaq Global Market or the New York Stock Exchange.
     N. “Subsidiary” shall mean any corporation (other than the Corporation) in
the unbroken chain of corporations beginning with the Corporation, provided each
corporation (other than the last corporation) in the unbroken chain owns, at the
time of the determination, stock possessing fifty percent (50%) or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.
     O. “Withholding Taxes” shall mean the federal, state and local income and
employment withholding taxes to which the Participant may become subject in
connection with the issuance or vesting of Restricted Stock Units or upon the
disposition of shares acquired pursuant to this Agreement.

8